Citation Nr: 1817704	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1970 to June 1972.  For his service, he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2018, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow reader and Legacy Content Manager.  


FINDINGS OF FACT

1.  Competent and credible evidence of record indicates that the Veteran's current bilateral hearing loss disability was caused by his exposure to acoustic trauma during active duty service.

2.  Competent and credible evidence of record indicates that the Veteran's current tinnitus was caused by his exposure to acoustic trauma during active duty service.
 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For the reasons delineated below, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

A review of the Veteran's service medical records reveals no pertinent evidence either in favor of or against the Veteran's claims.  There is no question the Veteran has a current bilateral hearing loss disability for VA purposes and has been diagnosis as having tinnitus.  See February 2013 VA examination report.  Thus, the first element of service connection is met for both issues.  

In seeking service connection, the Veteran has submitted statements and testified before the Board that he was exposed to extremely loud noise that primarily consisted of gunfire while in the Navy despite his duty assignment being that of an electrician.  In this regard, the record shows that the Veteran served aboard the USS Everett F. Larson, the last of the U.S. Navy's "six guns destroyer."  A newspaper article in the claims file reflects that the USS Larson "holds a special place in the history of the Navy" because she was the last destroyer with "six 5-inch rapid fire guns."  The article went on to state that there were "many nights the 240-man crew went without sleep as the 2200-ton destroyer plied the Tonkin Gulf, pouring hundreds of rounds into North Vietnam; and that she fired 12,000 rounds of ammunition while on her last deployment to Vietnam.  As a result of his service on the USS Larson, the Veteran was awarded the Combat Action Ribbon.  

The Board finds the foregoing evidence to be both competent and credible evidence that the Veteran was exposed to acoustic trauma during his active duty service.  As such, the second service connection element has been satisfied. 

Although a favorable medical nexus opinion is generally necessary for a grant of service connection, no such opinion is needed if the disorder or condition for which service connection is sought is one that is recognized as a "chronic disease" in 38 C.F.R. § 3.309(a).  In these instances, service connection can be granted based upon evidence of a continuity of symptomatology.  Notably, the Veteran's diagnoses of bilateral hearing loss and tinnitus, which are organic diseases of the nervous system under 38 C.F.R. § 3.309(a), allows him to establish a nexus by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).  

Through his competent and credible statements and BVA hearing testimony, the Board finds that the Veteran has successfully shown continuity of symptomatology.  The Board makes this finding despite a negative February 2013 VA medical opinion in the claims file pertaining to the cause of the Veteran's bilateral hearing loss that clearly did not consider the Veteran's constant and consistent exposure to gunfire noise while assigned to the USS Larson; and as such, the Board finds the opinion to be of little probative value in relationship to the Veteran's hearing loss and tinnitus claims.  Consequently, the Board finds that the criteria to establish service connection for bilateral hearing loss and tinnitus have been met.  

In light of the foregoing, the Board finds that reasonable doubt has been raised in this case.  As such, the Veteran's appeal is granted. 

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


